Citation Nr: 0108753	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-36 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Entitlement to an increased disability evaluation for a 
psychophysiologic gastrointestinal reaction, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
right (major) ring finger distal joint amputation residuals 
including arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from August 1940 to July 1945 
and from April 1946 to May 1961.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1993 rating decision of the New Orleans, Louisiana, Regional 
Office (RO) which, in pertinent part, denied an increased 
disability evaluation for the veteran's service-connected 
right (major) ring finger distal joint amputation residuals.  
In January 1995, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In July 
1995, the RO denied an increased disability evaluation for 
the veteran's service-connected psychophysiologic 
gastrointestinal reaction.  In December 1995, the RO 
recharacterized the veteran's right ring finger amputation 
residuals as right (major) ring finger distal joint 
amputation residuals including arthritis evaluated as 
noncompensable.  In October 1996, the RO determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for a sinus disorder and 
denied the claim.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  


REMAND

The veteran asserts that service connection is warranted for 
a sinus disorder and the record supports assignment of 
increased evaluations of his service-connected 
psychophysiologic gastrointestinal reaction and right (major) 
ring finger distal joint amputation residuals.  Initially, 
the Board observes that the RO denied the veteran's claim of 
entitlement to service connection for sinus disorder upon its 
determination that the veteran had not submitted a 
well-grounded claim.  The statutes governing the adjudication 
of claims for VA benefits have recently been amended so as to 
remove the requirement of the submission of a well-grounded 
claim.  The amended statutes direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran and his representative of any information 
and any medical or lay evidence not previously provided to 
the VA that is necessary to substantiate his claim.  The VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's 
claim for service connection has not been considered under 
the amended statutes.  Therefore, the claim must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In his May 2000 Informal Hearing Presentation, the national 
accredited representative advances that the RO based its 
evaluations of the veteran's psychophysiologic 
gastrointestinal reaction and right ring finger amputation 
residuals upon VA examinations conducted in June 1995 and 
December 1992, respectively.  He requests that the veteran's 
claims be remanded to the RO so that the veteran could be 
afforded further evaluation to assess his current level of 
disability.  In reviewing the record, the Board observes that 
the veteran was afforded a February 1999 VA psychiatric 
examination for compensation purposes which diagnosed the 
veteran with both a generalized anxiety disorder and a 
generalized anxiety disorder affecting the upper digestive 
system.  While the VA physician clearly noted the veteran's 
gastrointestinal disorder, the examination did not include a 
specific gastrointestinal evaluation.  The veteran was last 
afforded a VA examination for compensation purposes which 
encompassed his right ring finger in December 1992.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  While acknowledging 
that the veteran's claims have been pending since August 
1993, the Board finds that further evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his psychophysiologic 
gastrointestinal reaction and right 
(major) ring finger distal joint 
amputation residuals since 1995 including 
the names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after December 1997 be forwarded for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current severity of his 
service-connected psychophysiologic 
gastrointestinal reaction and right 
(major) ring finger distal joint 
amputation residuals including arthritis.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should identify the limitation 
of activity imposed by the veteran's 
right ring finger distal joint amputation 
residuals and any associated pain with a 
full description of the effect of the 
residuals upon his ordinary and 
vocational activities.  The examiner or 
examiners should advance an opinion as to 
what are the predominate symptoms arising 
from the veteran's psychophysiologic 
gastrointestinal reaction.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination in other than an 
original claim for compensation, benefits 
will be denied.  However, the Secretary 
of the VA must show a lack of good cause 
for failing to report.  Further, the VA 
has a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  The 
RO must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This serves as notification 
of the regulation.

5.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  

6.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for sinusitis and 
increased evaluations for his 
psychophysiologic gastrointestinal 
reaction and right (major) ring finger 
distal joint amputation residuals 
including arthritis.  

7.  The parties are informed that if 
there is evidence that links sinusitis to 
service or addresses the degree of 
impairment due to the service connected 
disabilities, that evidence must be 
submitted by them to the RO.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


